This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

           IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-38872

LLOYD OSCAR LINDQUIST,

       Plaintiff-Appellee,

v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

       Defendant-Appellant,

and

MATTHEW BOONE,

       Defendant.

APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
Matthew J. Wilson, District Judge

Hunt Law Firm
Lee Hunt
Aimee Bevan
Santa Fe, NM

for Appellee

Guebert Gentile & Piazza, P.C.
Terry R. Guebert
Elizabeth M. Piazza
Albuquerque, NM

Miller Stratvert P.A.
Todd A. Schwarz
Albuquerque, NM

for Appellant
                                   MEMORANDUM OPINION

MEDINA, Judge.

{1}   Defendant State Farm Mutual Automobile Insurance Company (State Farm)
appeals the district court’s order granting partial summary judgment to Plaintiff Lloyd
Oscar Lindquist, allowing the stacking of medical payment coverage in his automobile
insurance policies. Because the issue presented to this Court is moot, we dismiss.

BACKGROUND

{2}    In 2013, Matthew Boone struck Lindquist with his car while Lindquist was riding
his bicycle along Old Las Vegas Highway in Santa Fe, New Mexico. Lindquist suffered
severe injuries as a result of the crash. At the time of the crash, Lindquist held seven
State Farm automobile insurance policies, each of which included $100,000 in medical
payment coverage for medical expenses incurred due to bodily injury sustained from a
motor vehicle accident.

{3}     Lindquist filed a complaint against Boone1 and State Farm to recover damages
for personal injury, including medical expenses. Lindquist sought a declaratory
judgment that his policies permitted stacking of medical payment coverage. State Farm
moved for summary judgment on the issue of stacking medical payment coverage,
contending that Lindquist’s insurance policies unambiguously included anti-stacking
provisions for that particular coverage. State Farm did not dispute that Lindquist’s
uninsured/unknown motorist coverage could be stacked. Lindquist in turn, filed a reply
contending in part that the medical coverage in his policies could be stacked. After a
hearing on the motion, the district court concluded that the factors established by Vigil v.
California Casualty Insurance Co., 1991-NMSC-050, 112 N.M. 67, 811 P.2d 565,
supported finding that Lindquist’s medical payments coverage could be stacked and
granted summary judgment in favor of Lindquist. The district court noted that Lindquist
paid seven premiums for seven policies and that Lindquist’s medical payment coverage
policy language was ambiguous due to its similarity to the uninsured/unknown motorist
coverage language.

{4}    The case proceeded to trial and, at the close of Lindquist’s case, State Farm
moved for a directed verdict on the issue of damages, including medical expenses.
Lindquist responded that he was not pursuing those claims and asked the district court
to allow him to withdraw the claims instead of entering a directed verdict in State Farm’s
favor. The district court granted a directed verdict in State Farm’s favor, dismissing
Lindquist’s claims for medical expenses with prejudice. Following trial, State Farm
appealed the district court’s pretrial order granting partial summary judgment in
Lindquist’s favor to this Court.

DISCUSSION


1Boone has since been dismissed from this lawsuit.
{5}     Appellate courts “review[] de novo an order granting or denying summary
judgment.” United Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 9, 285 P.3d
644. However, because the parties proceeded to trial and the district court granted
State Farm’s motion for a directed verdict and dismissed Lindquist’s claim for medical
expenses with prejudice, we begin by determining whether the district court’s grant of
partial summary judgment on the issue of stacking medical coverage is moot.

Mootness

{6}    In general, we dismiss an appeal when the issues in the case have become
moot. Howell v. Heim, 1994-NMSC-103, ¶ 7, 118 N.M. 500, 882 P.2d 541. “A case is
moot when no actual controversy exists, and the court cannot grant actual relief.” Gunaji
v. Macias, 2001-NMSC-028, ¶ 9, 130 N.M. 734, 31 P.3d 1008 (internal quotation marks
and citations omitted). Here, no actual controversy exists because State Farm obtained
a directed verdict relieving it from liability for Lindquist’s medical expenses.
Consequently, a ruling by this Court reversing the district court’s grant of summary
judgment regarding stacking would not grant State Farm any actual relief. See Leonard
v. Payday Pro./Bio-Cal Comp., 2008-NMCA-034, ¶ 9, 143 N.M. 637, 179 P.3d 1245
(holding that the appeal was moot where this Court could not provide the appellant with
any actual relief). As such, the issue on appeal is moot. See Gunaji, 2001-NMSC-028, ¶
9.

{7}    We recognize that we may review moot cases “that present issues of substantial
public interest or which are capable of repetition yet evade review[,]” id. ¶ 10, and that
our review of moot cases is discretionary. Republican Party of N.M. v. N.M. Tax’n &
Revenue Dep’t, 2012-NMSC-026, ¶ 10, 283 P.3d 853. Recognizing that we may
conclude that the issue of medical stacking of the insurance policies in this appeal is
moot, State Farm nonetheless requests that we review the issue, contending that “[t]he
issue of medical payments stacking is an issue capable of repetition, yet in this case,
may evade review” and that the issue is a matter of substantial public interest. We
disagree.

{8}    While the issue of stacking medical payments in automobile policies is no doubt
capable of repetition, we disagree with State Farm that the issue will evade review. New
Mexico has previously addressed stacking medical payment coverage in other facets of
the automobile accident arena, establishing both when medical payment coverage can
and cannot be stacked. See Sanchez v. Herrera, 1989-NMSC-073, ¶ 27, 109 N.M. 155,
783 P.2d 465 (holding medical payment coverage could not be stacked due to clear and
unambiguous policy language preventing stacking); Vigil, 1991-NMSC-050, ¶ 1 (holding
medical payment coverage could be stacked due to ambiguous policy language and
lack of an exclusionary clause). Thus, New Mexico has established jurisprudence
addressing medical payment coverage stacking, and it is highly unlikely that this
particular issue will evade review so long as insurers and policyholders disagree as to
the interpretation of the language in the insurance policies. See Rodriguez v. Windsor
Ins. Co., 1994-NMSC-075, ¶ 1, 118 N.M. 127, 879 P.2d 759 (“This is another in the
seemingly endless series of cases in New Mexico involving the principle of
‘stacking[.]’ ”); cf. Sanchez, 1989-NMSC-073, ¶ 21 (recognizing that the insurer drafts
the documents and that the typical insured does not bargain for coverage).

{9}     We also disagree with State Farm that this case involves a matter of substantial
public interest. “A case presents an issue of substantial public interest if it involves a
constitutional question or affects a fundamental right such as voting.” Republican Party
of N.M., 2012-NMSC-026, ¶ 10. While New Mexico has a strong public policy regarding
uninsured motorist coverage, no such public policy exists regarding medical payment
coverage. See NMSA 1978, § 66-5-301(A) (1983) (requiring automobile liability policies
to offer uninsured and underinsured motorist coverage in an amount equal to the liability
limits of the policy). Compare Schmick v. State Farm Mut. Auto. Ins. Co., 1985-NMSC-
073, ¶ 10, 103 N.M. 216, 704 P.2d 1092 (requiring stacking of uninsured motorist
coverage in order to effectuate Legislature’s intent of putting injured insured in the same
position he would have been in if tortfeasor had liability coverage), with Vigil, 1991-
NMSC-050, ¶ 5 (“There is no statute or public policy requiring stacking of medical
payments coverages.”). Thus, there is no constitutional question, fundamental right, or
matter of substantial public interest affected by whether an individual can or cannot
stack medical payment coverage in their automobile insurance policy.

{10} We conclude this case is moot and does not fall under either of our exceptions to
reviewing moot cases. We therefore decline to review the district court’s grant of partial
summary judgment regarding stacking medical payment coverage.

Vacatur

{11} State Farm asks us to vacate the district court’s order granting Lindquist partial
summary judgment in the event that we conclude this issue is moot. State Farm argues
that we should follow the United States Supreme Court’s established practice for
dealing with a civil case which has become moot, which is to reverse or vacate the
judgment below and remand with a direction to dismiss. State Farm contends that this
order should not be permitted to stand because, if the issue is moot, State Farm is
deprived of its right to seek appellate review of the district court’s order.

{12} We decline to adopt the federal remedy of vacatur in the manner proposed by
State Farm because doing so is not appropriate under the circumstances of this case.
Under federal precedent, vacatur due to mootness is appropriate when review of a
judgment either becomes prevented by happenstance or mootness results from the
unilateral action of the party who prevailed below. United States v. Munsingwear, 340
U.S. 36, 40 (1950); U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 23
(1994). It is true that Lindquist chose not to seek medical expenses at trial and failed to
timely withdraw his claims. However, State Farm’s motion for a directed verdict on the
issue of medical expenses is what lead to the partial summary judgment order
becoming moot. Therefore, we cannot say that the order became mooted through
happenstance or due to Lindquist’s unilateral action.
{13} To the extent State Farm argues that precedent from this Court supports vacatur
due to mootness, we disagree. In support of this argument, State Farm cites two cases,
State v. Santillanes, 1980-NMCA-183, 96 N.M. 482, 632 P.2d 359, rev’d on other
grounds, 1981-NMSC-064, 96 N.M. 477, 632 P.2d 354, and In re Estate of Duran,
2007-NMCA-068, 141 N.M. 793, 161 P.3d 290. Neither case is applicable here. In
Santillanes, this Court addressed the State’s constitutional right to appeal an
interlocutory order in a criminal proceeding pursuant to the New Mexico Constitution.
1980-NMCA-183, ¶ 17. And In re Estate of Duran involved a probate action in which our
Supreme Court remanded the matter to the district court to impose either a constructive
trust or order an accounting. 2007-NMCA-068, ¶ 12. We then held that the judgment on
remand was subject to appellate review because the district court retained discretion
over the parameters of the constructive trust it subsequently imposed. Id. Neither case
addresses vacating a judgment due to mootness. Further, this is a personal injury action
that does not involve a constitutional question or a judgment on remand. We therefore
decline to vacate the district court’s order.

CONCLUSION

{14} For the reasons stated above, we dismiss this appeal as moot and decline to
vacate the district court’s grant of partial summary judgment regarding medical payment
coverage stacking.

{15}   IT IS SO ORDERED.

JACQUELINE R. MEDINA, Judge

WE CONCUR:

J. MILES HANISEE, Chief Judge

KRISTINA BOGARDUS, Judge